Title: From George Washington to Richard Sill, 22 January 1783
From: Washington, George
To: Sill, Richard


                        
                            Sir
                            H. Qrs Jany 22 1783
                        
                        I am to acknowledge the receipt of your several Letters of the 11th 14th & 17th Jany one of them
                            informing me of the Death of Majr Genl Lord Stirling—whose loss is universally Regretted by the Army—and I am exceeding
                            sorry that it was not possible to shew those marks of Respect at his funeral which were due to his Lordships Rank
                            & Merit. I am &c.
                    